DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The claim objection to claim 17 has been withdrawn.

The rejection of claims 1-20 under 35 U.S.C. § 112, second paragraph have been withdrawn in view of the applicants remarks.

3.	Applicant's arguments filed November 25 2020 have been fully considered but they are not persuasive. In regards to the applicants arguments regarding the rejection of claims 1-2, 4-11, 13-17, and 19-20 under 35 U.S.C. § 103 over the combination of Starsinic (Of Record) in view of Ravi (Of Record), further in view of Muley (Of Record), and further in view of Yousaf (Of Record), the examiner respectfully disagrees. The applicant states on (Pg. 2 of the remarks), that the examiner alleges that Starsinic discloses the claim language “method for tracking congestion in a service function chain”. However the examiner respectfully disagrees with the applicant as the examiner relies on (Fig. 2 & Para’s [0002-0005]) of Starsinic for disclosing the claimed service function chain architecture in the preamble of the claim. In fact the examiner states in the previous non-final office action that Starsinic in view of Ravi, and further in view of Muley does not disclose the claim feature of the “detecting congestion exists in the service function see Pg. 10 of the non-final office action August 25 2020). That is the examiner admits in the office action for the rejection of claim 1 that the claim feature of “tracking“ or “detecting congestion exists” is not performed in the service function chain of Starsinic. Tracking the congestion is the interpreted as being the same as detecting the congestion which the examiner admits in the rejection of claim 1 is not performed in the “service function chain” of Starsinic.       

Therefore in response to applicant's argument that “Starsinic do not discuss tracking of congestion in a service function chain”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The teachings of Starsinic discloses a service function chain (see Fig. 2) which refers to the “service function chain” referenced in the several elements of claim 1. 

Therefore Starsinic discloses the claim limitations in claim 1 of receiving a packet (see Fig. 3) at a service function forwarding node (see Fig. 2 i.e., Service Function Forwarder (SFF) 206) of the service function chain (see Fig. 2, SFC 200), (see Para’s [0003] i.e., As shown, an example Service Classification Function (SCF) 202 accepts input packets & [0004] i.e., Referring to Figs. 1 and 2, a Service Function Forwarder (SFF) 206 may accept packets from the SCF 202 and route the packets through the Service Functions 204)

the packet having an information packet (see Fig.’s 3-4 & Para’s [0005-0006] i.e., an example Network Service Header 302 may contain metadata and service path information), a transport header (see Fig. 3 i.e., TCP/IP Header), and a network service header (see Fig. 3 i.e., Network Service Header 302 & Para’s [0003-0004]); 

forwarding the packet to a service function (see Fig. 2, Service Functions 204) in the service function chain (see Fig. 2, SFC 200) in accordance with the network service header; (see Para’s [0003] i.e., As shown, an example Service Classification Function (SCF) 202 accepts input packets…The SCF 202 may encapsulate the input packets with another header, determine which Service Functions 204 that the packet should be routed through, determine the order that the packet should be routed through the service functions 204, and attach metadata to the packet to assist the service functions 204, [0004] i.e. SFF 206 may accept packets from the SCF 202 and route the packets through the Service Functions 204 & [0005] i.e., Network Service Header 302 may contain metadata and service path information…The metadata and service path information contained in the NSH 302 may be used in the services plane to steer traffic through network services & [0006]). The applicant argues that reference to the service function chain occurs in several of the elements of claim 1, and thus is a meaningful limitation in the preamble of claim 1. The examiner agrees that the service function chain is a meaningful limitation in i.e., Fig. 2) and also addresses the limitation of tracking congestion in the service function chain based on what the combined teachings of the references would have suggested to those of ordinary skill in the art. 

While Starsinic discloses detecting whether congestion exists in the network (see Para’s [0049], [0060], [0063], & [0066-0067]) and updating a congestion field in the network service header to indicate congestion was encountered (see Para’s [0048-0049], [0060], [0063], & [0066-0067])

As stated in the non-final office action, Starsinic in view of Ravi, and further in view of Muley does not disclose the claim feature in claim 1 of “detecting congestion exists in the service function chain” and updating a congestion field in the network service header to indicate congestion was encountered in the service function chain”. However performing such claim features in the service function chain of Starsinic would be rendered obvious in view of the teachings of Yousaf (Of record).   

Yousaf discloses detecting congestion exists in a service function chain (Yousaf, see Para [0006] & Fig. 2 i.e., which illustrates a Service function chaining (SFC) domain for the routing of packets from one VNF to the next VNF in the chain via forwarding function (FF) (i.e., “service function chain”) & Fig. 6 & Para [0076] i.e., Fig. 6 shows a use case scenario for an intermediate virtual network function in the service chain that may need to encode the ECN codepoint in the IP header to reflect the state of congestion when a packet arrives & [0077] i.e., It could be that some flows may experience congestion in the vSched due to the presence of some high priority flows and/or high load). Therefore detecting congestion exists in the service function chain is disclosed in the teachings of Yousaf. 

Yousaf further discloses updating a congestion field in the network service header to indicate congestions was encountered in the service function chain (see Para’s [0076-0077]).

(Yousaf suggests based on the detected congestion in the service function chain (see Para [0076]), the service function chaining SFC controller may decide to take necessary management actions to relieve the state of congestion by for example, scaling up the vSched virtualized network function VNF instance by instantiating one or more additional vSched instance and distribute load between them. Such an action will require reassigning some flows to the newly instantiated instance(s) of vSched function, resulting in the changes in the service function chaining SFC map (see Para [0078])).

Therefore it would be obvious to one of ordinary skill in the art for detecting congestion exists in the service function chain in Starsinic in view of Ravi, and further in view of Muley based on the teachings of Yousaf who discloses that it is known that congestion is detected to exist in the service function chain because the motivation lies in Yousaf to take necessary management actions to relieve the state of congestion by performing 

In response to applicant's argument on (Pg.’s 2-3 of the remarks) that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case the examiner respectfully disagrees with applicant’s remarks that the obviousness rejection is based upon improper hindsight reasoning because it is known in view of the secondary reference that it is beneficial to detect congestion exists in the service function chain for relieving the congestion in the service function chain. The examiner merely relied on the primary reference of Starsinic to show that the congestion can be detected in the network however the primary reference does not go into detail that the detection is performed in the service function chain. Therefore the examiner further relied on the reference of Yousaf to show that it is known that congestion can be detected to exist in the service function chain for the motivation of relieving the congestion in the service function chain by changing the service function chaining SFC map based on the detection.

§ 103 is maintained over the combination of Starsinic in view of Ravi, further in view of Muley, and further in view of Yousaf for the reasons explained above. Independent claims 10 and 17 which recite similar features as claim 1 also remain rejected over the prior art for the same reasons as claim 1. The dependent claims remain rejected based on their dependence to the independent claims. 

In regards to the applicants arguments regarding the rejection of dependent claim 4 over the prior art (Of Record), the examiner respectfully disagrees as the combined teachings of the references arrive to the claimed feature. For example the combination of Starsinic in view of Ravi, further in view of Muley, and further in view of Yousaf discloses the claim feature of updating the congestion field comprises incrementing a value represented by the congestion field (Muley, see Para’s [0062] & [0073] i.e., 3 bit value 0-8 representing congestion severity status will be incremented for indicating the severity of congestion). Yousaf discloses the congestion that was encountered is see Para’s [0006] i.e., The FF is responsible for steering traffic to the next hop VNF (i.e., service function) in the NP or service chain ‘SC’. The FF will identify the packet, for example based on its header information, and forward it to the egress port (i.e., “output port queue”) specified in the forwarding table, from where the packet will be delivered to a next hop VNF or a FF that may in turn forward the packet to the next VNF in the chain & [0076] i.e., Fig. 6 shows a use case scenario for an intermediate virtual network function in the service chain that may need to encode the ECN codepoint in the IP header to reflect the state of congestion when a packet arrives (i.e., from output port queue of FF) & Ravi, see Para’s [0090-0091] i.e., a queue (i.e., “output port queue”) will be used for the egress port which forwards the packets from the queue)). Therefore (Para [0076]) of Yousaf discloses that encoding the ECN codepoint to reflect the state of congestion is performed at the VNF in the service chain when a packet arrives. Such packet arrives from an output port queue of the service function forwarding node as disclosed in (Para [0006]) in Yousaf. 

Therefore with broadest reasonable interpretation of the claim feature, the updating of the congestion field which comprises incrementing a value represented by the congestion field as disclosed in Starsinic in view of Ravi, further in view of Muley, and further in view of Yousaf to reflect the state of congestion is performed as a function of an output port queue of the of the service function forwarding node corresponding to the service function based on the teachings of Yousaf who discloses that encoding the ECN codepoint to Para [0006]) in Yousaf and therefore the state of the congestion is indicated based on incrementing, as a function of an output port queue of the service function forwarding node corresponding to the service function. Therefore the combined teachings of the references discloses the claim feature. In regards to the applicants argument that there is no mention of an output port that corresponds “to the service function”, the examiner respectfully disagrees. The packet arriving at the VNF as disclosed in (Para [0076]) of Yousaf may arrive from an egress output port corresponding to the forwarding function FF as disclosed in (Para [0006] i.e., The FF is responsible for steering traffic to the next hop VNF (i.e., service function) in the NP or service chain ‘SC’. The FF will identify the packet, for example based on its header information, and forward it to the egress port (i.e., “output port queue”) specified in the forwarding table, from where the packet will be delivered to a next hop VNF or a FF that may in turn forward the packet to the next VNF in the chain) of Yousaf. For the reasons explained the rejection of dependent claim 4 is maintained over the prior art (Of Record).  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

4.	Claims 1-2, 4, 6-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Starsinic et al. WO (2017/023741), in view of Ravi et al. US (2019/0182161), further in view of Muley et al. US (2016/0065456), and further in view of YOUSAF et al. US (2019/0081894). 

Regarding Claim 1, Starsinic discloses a computer-implemented method for tracking congestion in a service function chain (see Fig. 2 i.e., Service Function Chaining (SFC) Architecture framework 200 & Para’s [0002-0005]), the method comprising: receiving a packet (see Fig. 3) at a service function forwarding node (see Fig. 2 i.e., Service Function Forwarder (SFF) 206) of the service function chain (see Fig. 2, SFC 200), (see Para’s [0003] i.e., As shown, an example Service Classification Function (SCF) 202 accepts input packets & [0004] i.e., Referring to Figs. 1 and 2, a Service Function Forwarder (SFF) 206 may accept packets from the SCF 202 and route the packets through the Service Functions 204)

the packet having an information packet (see Fig.’s 3-4 & Para’s [0005-0006] i.e., an example Network Service Header 302 may contain metadata and service path information), a transport header (see Fig. 3 i.e., TCP/IP Header), and a network service header (see Fig. 3 i.e., Network Service Header 302 & Para’s [0003-0004]); 

forwarding the packet to a service function (see Fig. 2, Service Functions 204) in the service function chain (see Fig. 2, SFC 200) in accordance with the network service see Para’s [0003] i.e., As shown, an example Service Classification Function (SCF) 202 accepts input packets…The SCF 202 may encapsulate the input packets with another header, determine which Service Functions 204 that the packet should be routed through, determine the order that the packet should be routed through the service functions 204, and attach metadata to the packet to assist the service functions 204, [0004] i.e. SFF 206 may accept packets from the SCF 202 and route the packets through the Service Functions 204 & [0005] i.e., Network Service Header 302 may contain metadata and service path information…The metadata and service path information contained in the NSH 302 may be used in the services plane to steer traffic through network services & [0006])

detecting congestion exists, (see Para’s [0049] i.e., metadata in the NSH may indicate that the traffic comes from a congested network node (e.g., the P-GW 908), [0060] i.e., ENodeB Congestion Indicator, which is an indication that the eNodeB is experiencing congestion, [0063] i.e., Status indicators that are inserted by the S-GW 906 may include i.e., S-GW or MME congestion indicator, which is an indication that the S-GW 906 or MME is experiencing congestion & [0066-0067] i.e., congestion level).  

and updating a congestion field in the network service header to indicate congestion was encountered, (see Para’s [0048] i.e., As shown, various network nodes can insert an NSH and/or add metadata to an NSH, for instance an NSH 901, [0049] i.e., For example, metadata in the NSH may indicate that the traffic comes from a congested network node (e.g., the P-GW 908), [0060] i.e., the eNodeB 904 may update the NSH 901 by adding metadata. The eNodeB 904 may insert various metadata such as, for example, an RAT type and status indicators. Status indicators that are inserted by the eNodeB 904 may include the following, presented by way of example and without limitation…eNodeB Congestion Indicator, which is an indication that the eNodeB is experiencing congestion, [0063] In some cases, if the eNodeB 904 or the UE 902 already appended the NSH 901 to the IP packet as described above, then the S-GW 906 may update the NSH 901 by adding metadata to the NSH 901…Status indicators that are inserted by the S-GW 906 may include i.e., S-GW or MME congestion indicator, which is an indication that the S-GW 906 or MME is experiencing congestion, [0066-0067] i.e., the P-GW 908 may update the NSH 901 by adding metadata to the NSH 901. The P-GW 908 may insert various metadata into an NSH, such as, for example and without limitation…a congestion level).  

Starsinic does not disclose detecting that the congestion exists. However the claim limitations would be rendered obvious in view of Ravi et al. US (2019/0182161).

Ravi discloses detecting congestion exists in a network switch, (see Fig. 7a i.e., Congestion Detector 722 & Para’s [0019] i.e., When a network switch in the fabric detects congestion on an ingress interface, such as in a particular flow, the switch may set the FECN bit on the header of the packet, [0079] i.e., Service Function Chain (SFC), [0122-0123] i.e., ACNG 716 include a congestion detector 722, [0127] i.e., the congestion may be detected at an egress port 724 & [0176] i.e., a congestion detector to compute bandwidth consumption of a flow associated with a packet received on the ingress port and assigned to the first egress port, and determine based on the computed bandwidth consumption that the flow is congested).

(Ravi suggests when a network switch detects congestion on an ingress interface, such as in a particular flow, the switch may indicate the congestion using a forward explicit congestion notification (FECN) included in the header of a received packet which results in throttling the packet bandwidth on that flow to back off the congestion (see Para [0019])).    

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for detection of the congestion experienced in Starsinic to be detected based on the teachings of Ravi who discloses a network switch which detects congestion on its ingress interface, such as in a particular flow because the motivation lies in Ravi for indicating the congestion using a forward explicit congestion notification (FECN) included in the header of a received packet for throttling the packet bandwidth on that flow to back off the congestion. 

While Starsinic discloses updating the network service header for indicating the congestion that was encountered, (Starsinic, see Para’s [0048-0049], [0060], [0063], & [0066-0067]), the combination of Starsinic in view of Ravi does not disclose updating a congestion field in the network service header for indicating the congestion that was 

Muley discloses updating a congestion field in the network service header to indicate congestion was encountered (see Fig. 3 & Para’s [0004] i.e., Network service chaining, [0032-0035] i.e., service chain architecture, & [0054-0057] i.e., RAN congestion notification, [0059-0060] i.e., RAN User Plane Congestion Information (RUPCI), [0062-0063] i.e. a new RAN congestion status data element (i.e., “congestion field”) is defined on a Gx interface and is able to communicate user plane congestion status at, illustratively, eight different severity levels, [0064] i.e., RUPCI is provided via a specific Network Services Header (NSH), such as defined herein. That is, a new service shared standard context header is defined to communicate RUPCI & [0068-0077] i.e., RAN Congestion Service Shared Meta-Data header fields are used for indicating congestion status)

(Muley suggests the RUPCI which is provided in a Network Services Header (NSH) (see Para [0064]), is used for indicating congestion information to the PCRF 170 for taking various actions such as throttling the bandwidth and/or various other traffic flow/management functions for relieving the congestion (see Para [0059-0060])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the updating of the network service header for indicating the congestion that was encountered as disclosed in Starsinic in view of Ravi to include updating a congestion 

While Starsinic discloses updating the network service header to indicate congestion was encountered so that a service function chain can be more intelligently selected (see Para’s [0046] i.e., In accordance with one embodiment, uplink IP packets from a UE can be wrapped in an NSH prior to reaching the (S)Gi-LAN, and the UE, eNodeB, and mobile core network can insert metadata into the NSH, for example, so that a service function chain can be more intelligently selected when the traffic reaches the (S)Gi-LAN & [0067] i.e., For example, the SCF may use the metadata in the NSH 901 to recognize that the traffic is coming from a congested network, but the flow requires low latency. This may cause the SCF to select a Service Path ID that will steer the traffic through lower latency service functions or fewer service functions to account for any delay that was added in the congested network), the combination of Starsinic in view of Ravi, and further in view of Muley does not disclose detecting congestion exists in the service function chain; and updating a congestion field in the network service header to indicate congestion was encountered in the service function chain. However the claim limitations would be rendered obvious in view of YOUSAF et al. US (2019/0081894). 

YOUSAF discloses detecting congestion exists in a service function chain, (see Fig. 6 & Para’s [0004-0005] i.e., Within the domain of SGi-LAN a technique or methodology referred to as service function chaining ‘SFC’ is usually implemented. In service function chaining, SFC, data packets are steered through a series of network functions, ‘NF’, where each NF will process/service the arriving packets to and from the EPC based on its functionality and/or operational scope & [0076] i.e., Fig. 6 shows a use case scenario for an intermediate virtual network function in the service chain (i.e., “service function chain”) that may need to encode the ECN codepoint in the IP header to reflect the state of congestion when a packet arrives (i.e., “detecting congestion exists” in SFC)…The packets will then be forwarded to the vSched that will schedule between flows based on some scheduling algorithm and also detect congestion & [0077] i.e., It could be that some flows may experience congestion in the VSched (i.e., “detecting congestion exists” in SFC) due to the presence of some high priority flows and/or high load. The vSched will thus need to notify the end-hosts of congestion by setting the Explicit Congestion Notification (ECN) codepoint in the IP header of flows that are low in the scheduling priority and hence experiencing delays. The vSched will thus notify the sFBC the change in the status of ECN bits in the DiffServ field of the IP header of relevant flows by sending a notification message). 

and updating a congestion field in the network service header to indicate congestion was encountered in the service function chain (see Para [0076] i.e., Fig. 6 shows a use case scenario for an intermediate virtual network function in the service chain that may need to encode the ECN codepoint (i.e., “updating congestion field”) in the IP header (i.e., “network service header”) to reflect the state of congestion when a packet arrives & [0077] i.e., It could be that some flows may experience congestion in the VSched due to the presence of some high priority flows and/or high load. The vSched will thus need to notify the end-hosts of congestion by setting the Explicit Congestion Notification (ECN) codepoint in the IP header of flows that are low in the scheduling priority and hence experiencing delays. The vSched will thus notify the sFBC the change in the status of ECN bits in the DiffServ field of the IP header of relevant flows by sending a notification message). 

(YOUSAF suggests based on the detected congestion in the service chain function (see Para [0076]), the service function chaining SFC controller may decide to take necessary management actions to relieve the state of congestion by, for example, scaling up the vSched virtualized network function VNF instance by instantiating one or more additional vSched instance and distribute load between them. Such an action will require reassigning some flows to the newly instantiated instance(s) of vSched function, resulting in the changes in the service function chaining SFC map (see Para [0078])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the detecting existing congestion in the service function chain and updating a congestion field in the network service header to indicate congestion was encountered in the service function chain as disclosed in YOUSAF to be performed in the service function 
  
Regarding Claim 2, the combination of Starsinic in view of Ravi, further in view of Muley, and further in view of YOUSAF discloses the method of claim 1 wherein the congestion field comprises two bits in the network service header of the packet, (Starsinic, see Para [0060] i.e., the eNodeB 904 may update the NSH 901 by adding metadata. The eNodeB 904 may insert various metadata such as, for example…status indicators …In some cases, status indicators may be a set of single bit values that are used to indicate various parameters including e.g., eNodeB Congestion Indicator & Muley, see Para [0073] i.e., 3 bit value 0-8 representing congestion severity status).  

Regarding Claim 4, the combination of Starsinic in view of Ravi, further in view of Muley, and further in view of YOUSAF discloses the method of claim 1 wherein updating the congestion field comprises incrementing a value represented by the congestion field (Muley, see Para’s [0062] & [0073] i.e., 3 bit value 0-8 representing congestion severity status will be incremented for indicating the severity of congestion), as a function of an output port queue of the service function forwarding node corresponding to the service function (YOUSAF, see Para’s [0006] i.e., The FF (i.e., “service function forwarding node”) stores the forwarding rules in a forwarding table. In its simplest form the forwarding rule will specify the egress ports for packets arriving on ingress ports. The FF (i.e., “service function forwarding node”) is responsible for steering traffic to the next hop VNF (i.e., “service function”) in the NP or service chain, ‘SC’. The FF will identify the packet, for example based on its header information, and forward it to the egress port (i.e., output port queue) specified in the forwarding table, from where the packet will be delivered to a next hop VNF or a FF that may in turn forward the packet to the next VNF in the chain & [0076] i.e., Fig. 6 shows a use case scenario for an intermediate virtual network function in the service chain that may need to encode the ECN codepoint in the IP header (i.e., “updating congestion field”) to reflect the state of congestion when a packet arrives (i.e., from output port queue of FF) & Ravi, see Para’s [0090-0091] i.e., a queue (i.e., “output port queue”) will be used for the egress port which forwards the packets from the queue).

and wherein a higher congestion field value indicates higher congestion.  (Muley, see Para’s [0062] i.e., In various embodiments, a new RAN congestion status data element is defined on a Gx interface and is able to communicate user plane congestion status at, illustratively, eight different severity levels. More or fewer severity levels may be utilized in different embodiments &  [0073] i.e., 3 bit value 0-8 representing congestion severity status will be incremented for indicating the severity level of congestion). 

Starsinic, see Para [0067] i.e., For example, the SCF may use the metadata in the NSH 901 to recognize that the traffic is coming from a congested network, but the flow requires low latency. This may cause the SCF to select a Service Path ID that will steer the traffic through lower latency service functions or fewer service functions to account for any delay that was added in the congested network (i.e., “different service path”))17 85701569Us02/4368.228US C 
 
Regarding Claim 7, the combination of Starsinic in view of Ravi, further in view of Muley, and further in view of YOUSAF discloses the method of claim 1 wherein the service function forwarding node (Starsinic, see Fig. 2, Service Function Forwarder (SFF) 206) is coupled to multiple instances of service functions (Starsinic, see Fig. 2, Service Functions 204)  for performing services on the packet, (Starsinic, see Fig. 2 i.e., Service Functions 204 & Para’s [0002-0003] i.e., Service Functions 204) and wherein detecting congestion exists is performed as a function of an output port queue of the service function forwarding node corresponding to at least one of the service function instances (YOUSAF, see Para’s [0006] i.e., The FF (i.e., “service function forwarding node”) stores the forwarding rules in a forwarding table. In its simplest form the forwarding rule will specify the egress ports for packets arriving on ingress ports. The FF (i.e., “service function forwarding node”) is responsible for steering traffic to the next hop VNF (i.e., “service function”) in the NP or service chain, ‘SC’. The FF will identify the packet, for example based on its header information, and forward it to the egress port (i.e., output port queue) specified in the forwarding table, from where the packet will be delivered to a next hop VNF or a FF that may in turn forward the packet to the next VNF in the chain & [0076] i.e., Fig. 6 shows a use case scenario for an intermediate virtual network function in the service chain that may need to encode the ECN codepoint in the IP header (i.e., “updating congestion field”) to reflect the state of congestion when a packet arrives (i.e., from output port queue of FF) & Ravi, see Para’s [0090-0091] i.e., a queue (i.e., “output port queue”) will be used for the egress port which forwards the packets from the queue).

Regarding Claim 8, the combination of Starsinic in view of Ravi, further in view of Muley, and further in view of YOUSAF discloses the method of claim 1 wherein the service function chain comprises a first node (Starsinic, see Fig. 2, Service Classification Function 202) that receives the packet to be transferred between a source (Starsinic, see Fig. 2 i.e., packet received from a source via Network Ingress) and a target (Starsinic, see Para [0004] i.e., the egress node 208 may send the packet out of the (S)Gi-Lan 102 and into the P-GW/GGSN 104 or public Internet 104 (i.e., includes a target or destination)), wherein the first node (Starsinic, see Fig. 2, Service Classification Function 202)  creates the network service header (Starsinic, see Para [0003] i.e., The SCF 202 may encapsulate the input packet with another header), and a last node (Starsinic, see Fig. 2 i.e., Egress Node 208) that strips off the network service header (Starsinic, see Para [0004] i.e., The egress node 208 may remove any extra header information that was inserted by, for example, SCF 202) and communicates the indication of congestion back toward the first node, (Ravi, see Para [0019] i.e., When the destination node receives the packet, it observes that the FECN bit is set, and when providing a response (RESP) or Acknowledge (ACK) packet to the source host, sets a BECN bit, which can be propagated back to the sender. It would be obvious to one of ordinary skill in the art for the egress node which removes the header information as disclosed in Starsinic to perform communicating the indication of congestion back to the first node as performed by the destination node disclosed in Ravi for resolving the congestion in the network system).   

Regarding Claim 9, the combination of Starsinic in view of Ravi, further in view of Muley, and further in view of YOUSAF discloses the method of claim 8 wherein the first node modifies a path of the packet through the service function chain as a function of the indication of congestion, (Starsinic, see Para [0067] i.e., For example, the SCF may use the metadata in the NSH 901 to recognize that the traffic is coming from a congested network, but the flow requires low latency. This may cause the SCF to select a Service Path ID that will steer the traffic through lower latency service functions or fewer service functions to account for any delay that was added in the congested network (i.e., “different service path”))17 85701569Us02/4368.228US C 

Regarding Claim 10, Starsinic discloses a device (see Para [0109]) comprising :a memory storage comprising instructions (see Para [0109]); and one or more processors see Para [0109]), wherein the one or more processors execute the instructions (see Para [0109]) to perform operations for tracking congestion in a service function chain (see Fig. 2 i.e., Service Function Chaining (SFC) Architecture framework 200 & Para’s [0002-0005]), the operations comprising: receiving a packet (see Fig. 3) at a service function forwarding node (see Fig. 2 i.e., Service Function Forwarder (SFF) 206) of the service function chain (see Fig. 2, SFC 200), (see Para’s [0003] i.e., As shown, an example Service Classification Function (SCF) 202 accepts input packets & [0004] i.e., Referring to Figs. 1 and 2, a Service Function Forwarder (SFF) 206 may accept packets from the SCF 202 and route the packets through the Service Functions 204)

the packet having an information packet (see Fig.’s 3-4 & Para’s [0005-0006] i.e., an example Network Service Header 302 may contain metadata and service path information), a transport header (see Fig. 3 i.e., TCP/IP Header), and a network service header (see Fig. 3 i.e., Network Service Header 302 & Para’s [0003-0004]); 

forwarding the packet to a service function (see Fig. 2, Service Functions 204) in the service function chain (see Fig. 2, SFC 200) in accordance with the network service header; (see Para’s [0003] i.e., As shown, an example Service Classification Function (SCF) 202 accepts input packets…The SCF 202 may encapsulate the input packets with another header, determine which Service Functions 204 that the packet should be routed through, determine the order that the packet should be routed through the service functions 204, and attach metadata to the packet to assist the service functions 204, [0004] i.e. SFF 206 may accept packets from the SCF 202 and route the packets through the Service Functions 204 & [0005] i.e., Network Service Header 302 may contain metadata and service path information…The metadata and service path information contained in the NSH 302 may be used in the services plane to steer traffic through network services & [0006])

detecting congestion exists, (see Para’s [0049] i.e., metadata in the NSH may indicate that the traffic comes from a congested network node (e.g., the P-GW 908), [0060] i.e., ENodeB Congestion Indicator, which is an indication that the eNodeB is experiencing congestion, [0063] i.e., Status indicators that are inserted by the S-GW 906 may include i.e., S-GW or MME congestion indicator, which is an indication that the S-GW 906 or MME is experiencing congestion & [0066-0067] i.e., congestion level).  

and updating a congestion field in the network service header to indicate congestion was encountered, (see Para’s [0048] i.e., As shown, various network nodes can insert an NSH and/or add metadata to an NSH, for instance an NSH 901, [0049] i.e., For example, metadata in the NSH may indicate that the traffic comes from a congested network node (e.g., the P-GW 908), [0060] i.e., the eNodeB 904 may update the NSH 901 by adding metadata. The eNodeB 904 may insert various metadata such as, for example, an RAT type and status indicators. Status indicators that are inserted by the eNodeB 904 may include the following, presented by way of example and without limitation…eNodeB Congestion Indicator, which is an indication that the eNodeB is experiencing congestion, [0063] In some cases, if the eNodeB 904 or the UE 902 already appended the NSH 901 to the IP packet as described above, then the S-GW 906 may update the NSH 901 by adding metadata to the NSH 901…Status indicators that are inserted by the S-GW 906 may include i.e., S-GW or MME congestion indicator, which is an indication that the S-GW 906 or MME is experiencing congestion, [0066-0067] i.e., the P-GW 908 may update the NSH 901 by adding metadata to the NSH 901. The P-GW 908 may insert various metadata into an NSH, such as, for example and without limitation…a congestion level).  

Starsinic does not disclose detecting that the congestion exists. However the claim limitations would be rendered obvious in view of Ravi et al. US (2019/0182161).

Ravi discloses detecting congestion exists in a network switch (see Fig. 7a i.e., Congestion Detector 722 & Para’s [0019] i.e., When a network switch in the fabric detects congestion on an ingress interface, such as in a particular flow, the switch may set the FECN bit on the header of the packet, [0079] i.e., Service Function Chain (SFC), [0122-0123] i.e., ACNG 716 include a congestion detector 722, [0127] i.e., the congestion may be detected at an egress port 724 & [0176] i.e., a congestion detector to compute bandwidth consumption of a flow associated with a packet received on the ingress port and assigned to the first egress port, and determine based on the computed bandwidth consumption that the flow is congested).

see Para [0019])).    

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for detection of the congestion experienced in Starsinic to be detected based on the teachings of Ravi who discloses a network switch which detects congestion on its ingress interface, such as in a particular flow because the motivation lies in Ravi for indicating the congestion using a forward explicit congestion notification (FECN) included in the header of a received packet for throttling the packet bandwidth on that flow to back off the congestion. 

While Starsinic discloses updating the network service header for indicating the congestion that was encountered, (Starsinic, see Para’s [0048-0049], [0060], [0063], & [0066-0067]), the combination of Starsinic in view of Ravi does not disclose updating a congestion field in the network service header for indicating the congestion that was encountered. However the claim limitations would be rendered obvious in view of Muley et al. US (2016/0065456).

Muley discloses updating a congestion field in the network service header to indicate congestion was encountered (see Fig. 3 & Para’s [0004] i.e., Network service chaining, [0032-0035] i.e., service chain architecture, & [0054-0057] i.e., RAN congestion notification, [0059-0060] i.e., RAN User Plane Congestion Information (RUPCI), [0062-0063] i.e. a new RAN congestion status data element (i.e., “congestion field”) is defined on a Gx interface and is able to communicate user plane congestion status at, illustratively, eight different severity levels, [0064] i.e., RUPCI is provided via a specific Network Services Header (NSH), such as defined herein. That is, a new service shared standard context header is defined to communicate RUPCI & [0068-0077] i.e., RAN Congestion Service Shared Meta-Data header fields are used for indicating congestion status)

(Muley suggests the RUPCI which is provided in a Network Services Header (NSH) (see Para [0064]), is used for indicating congestion information to the PCRF 170 for taking various actions such as throttling the bandwidth and/or various other traffic flow/management functions for relieving the congestion (see Para [0059-0060])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the updating of the network service header for indicating the congestion that was encountered as disclosed in Starsinic in view of Ravi to include updating a congestion field in the network service header such as the congestion header fields of the network services header disclosed in Muley because the motivation lies in Muley that the RUPCI which is provided in the congestion field of the Network Services Header (NSH) is used for indicating congestion information to the PCRF 170 for taking various actions such as 

While Starsinic discloses updating the network service header to indicate congestion was encountered so that a service function chain can be more intelligently selected (see Para’s [0046] i.e., In accordance with one embodiment, uplink IP packets from a UE can be wrapped in an NSH prior to reaching the (S)Gi-LAN, and the UE, eNodeB, and mobile core network can insert metadata into the NSH, for example, so that a service function chain can be more intelligently selected when the traffic reaches the (S)Gi-LAN & [0067] i.e., For example, the SCF may use the metadata in the NSH 901 to recognize that the traffic is coming from a congested network, but the flow requires low latency. This may cause the SCF to select a Service Path ID that will steer the traffic through lower latency service functions or fewer service functions to account for any delay that was added in the congested network), the combination of Starsinic in view of Ravi, and further in view of Muley does not disclose detecting congestion exists in the service function chain; and updating a congestion field in the network service header to indicate congestion was encountered in the service function chain. However the claim limitations would be rendered obvious in view of YOUSAF et al. US (2019/0081894). 

YOUSAF discloses detecting congestion exists in a service function chain, (see Fig. 6 & Para’s [0004-0005] i.e., Within the domain of SGi-LAN a technique or methodology referred to as service function chaining ‘SFC’ is usually implemented. In service function chaining, SFC, data packets are steered through a series of network functions, ‘NF’, where each NF will process/service the arriving packets to and from the EPC based on its functionality and/or operational scope & [0076] i.e., Fig. 6 shows a use case scenario for an intermediate virtual network function in the service chain (i.e., “service function chain”) that may need to encode the ECN codepoint in the IP header to reflect the state of congestion when a packet arrives (i.e., “detecting congestion exists” in SFC)…The packets will then be forwarded to the vSched that will schedule between flows based on some scheduling algorithm and also detect congestion & [0077] i.e., It could be that some flows may experience congestion in the VSched (i.e., “detecting congestion exists” in SFC) due to the presence of some high priority flows and/or high load. The vSched will thus need to notify the end-hosts of congestion by setting the Explicit Congestion Notification (ECN) codepoint in the IP header of flows that are low in the scheduling priority and hence experiencing delays. The vSched will thus notify the sFBC the change in the status of ECN bits in the DiffServ field of the IP header of relevant flows by sending a notification message). 

and updating a congestion field in the network service header to indicate congestion was encountered in the service function chain (see Para [0076] i.e., Fig. 6 shows a use case scenario for an intermediate virtual network function in the service chain that may need to encode the ECN codepoint (i.e., “updating congestion field”) in the IP header (i.e., “network service header”) to reflect the state of congestion when a packet arrives & [0077] i.e., It could be that some flows may experience congestion in the VSched due to the presence of some high priority flows and/or high load. The vSched will thus need to notify the end-hosts of congestion by setting the Explicit Congestion Notification (ECN) codepoint in the IP header of flows that are low in the scheduling priority and hence experiencing delays. The vSched will thus notify the sFBC the change in the status of ECN bits in the DiffServ field of the IP header of relevant flows by sending a notification message). 

(YOUSAF suggests based on the detected congestion in the service chain function (see Para [0076]), the service function chaining SFC controller may decide to take necessary management actions to relieve the state of congestion by, for example, scaling up the vSched virtualized network function VNF instance by instantiating one or more additional vSched instance and distribute load between them. Such an action will require reassigning some flows to the newly instantiated instance(s) of vSched function, resulting in the changes in the service function chaining SFC map (see Para [0078])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the detecting existing congestion in the service function chain and updating a congestion field in the network service header to indicate congestion was encountered in the service function chain as disclosed in YOUSAF to be performed in the service function chain disclosed in Starsinic in view of Ravi, and further in view of Muley because the motivation lies in YOUSAF that the service function chaining SFC controller may decide to take necessary management actions to relieve the state of congestion for example by 

Regarding Claim 11, the combination of Starsinic in view of Ravi, and further in view of Muley discloses the device of claim 10 wherein the congestion field comprises two bits in the network service header of the packet, (Starsinic, see Para [0060] i.e., the eNodeB 904 may update the NSH 901 by adding metadata. The eNodeB 904 may insert various metadata such as, for example…status indicators …In some cases, status indicators may be a set of single bit values that are used to indicate various parameters including e.g., eNodeB Congestion Indicator & Muley, see Para [0073] i.e., 3 bit value 0-8 representing congestion severity status).  

Regarding Claim 13, the combination of Starsinic in view of Ravi, and further in view of Muley discloses the device of claim 10 wherein updating the congestion field comprises incrementing a value represented by the congestion field (Muley, see Para’s [0062] & [0073] i.e., 3 bit value 0-8 representing congestion severity status will be incremented for indicating the severity of congestion), as a function of an output port queue of the service function forwarding node corresponding to the service function (YOUSAF, see Para’s [0006] i.e., The FF (i.e., “service function forwarding node”) stores the forwarding rules in a forwarding table. In its simplest form the forwarding rule will specify the egress ports for packets arriving on ingress ports. The FF (i.e., “service function forwarding node”) is responsible for steering traffic to the next hop VNF (i.e., “service function”) in the NP or service chain, ‘SC’. The FF will identify the packet, for example based on its header information, and forward it to the egress port (i.e., output port queue) specified in the forwarding table, from where the packet will be delivered to a next hop VNF or a FF that may in turn forward the packet to the next VNF in the chain & [0076] i.e., Fig. 6 shows a use case scenario for an intermediate virtual network function in the service chain that may need to encode the ECN codepoint in the IP header (i.e., “updating congestion field”) to reflect the state of congestion when a packet arrives (i.e., from output port queue of FF) & Ravi, see Para’s [0090-0091] i.e., a queue (i.e., “output port queue”) will be used for the egress port which forwards the packets from the queue).

and wherein a higher congestion field value indicates higher congestion.  (Muley, see Para’s [0062] i.e., In various embodiments, a new RAN congestion status data element is defined on a Gx interface and is able to communicate user plane congestion status at, illustratively, eight different severity levels. More or fewer severity levels may be utilized in different embodiments &  [0073] i.e., 3 bit value 0-8 representing congestion severity status will be incremented for indicating the severity level of congestion). 

Regarding Claim 14, the combination of Starsinic in view of Ravi, and further in view of Muley discloses the device of claim 10 wherein the network service header includes a service path identifier specifying a service path through the service function chain (Starsinic, see Fig. 4 i.e., Service Path Header 404 & Para [0005] i.e., The service path header 404 may include, for example and without limitation, a Service Path ID that may be a 24-bit field that indicates which service path that should be selected for the packet) wherein the service path identifier is modifiable to specify a different service path responsive to the congestion field being representative of congestion, (Starsinic, see Para [0067] i.e., For example, the SCF may use the metadata in the NSH 901 to recognize that the traffic is coming from a congested network, but the flow requires low latency. This may cause the SCF to select a Service Path ID that will steer the traffic through lower latency service functions or fewer service functions to account for any delay that was added in the congested network (i.e., “different service path”))17 85701569Us02/4368.228US C 
 
Regarding Claim 15, the combination of Starsinic in view of Ravi, and further in view of Muley discloses the device of claim 10 wherein the service function forwarding node (Starsinic, see Fig. 2, Service Function Forwarder (SFF) 206) is coupled to multiple instances of service function nodes (Starsinic, see Fig. 2, Service Functions 204)  for performing services on the packet,  (Starsinic, see Fig. 2 i.e., Service Functions 204 & Para’s [0002-0003] i.e., Service Functions 204) and wherein detecting congestion is performed as a function of an output port queue of the service function forwarding node corresponding to at least one of the service function instances (YOUSAF, see Para’s [0006] i.e., The FF (i.e., “service function forwarding node”) stores the forwarding rules in a forwarding table. In its simplest form the forwarding rule will specify the egress ports for packets arriving on ingress ports. The FF (i.e., “service function forwarding node”) is responsible for steering traffic to the next hop VNF (i.e., “service function”) in the NP or service chain, ‘SC’. The FF will identify the packet, for example based on its header information, and forward it to the egress port (i.e., output port queue) specified in the forwarding table, from where the packet will be delivered to a next hop VNF or a FF that may in turn forward the packet to the next VNF in the chain & [0076] i.e., Fig. 6 shows a use case scenario for an intermediate virtual network function in the service chain that may need to encode the ECN codepoint in the IP header (i.e., “updating congestion field”) to reflect the state of congestion when a packet arrives (i.e., from output port queue of FF) & Ravi, see Para’s [0090-0091] i.e., a queue (i.e., “output port queue”) will be used for the egress port which forwards the packets from the queue).

Regarding Claim 16, the combination of Starsinic in view of Ravi, and further in view of Muley discloses the device of claim 10 wherein the service function chain comprises a first node (Starsinic, see Fig. 2, Service Classification Function 202) that receives the packet to be transferred between a source (Starsinic, see Fig. 2 i.e., packet received from a source via Network Ingress) and a target (Starsinic, see Para [0004] i.e., the egress node 208 may send the packet out of the (S)Gi-Lan 102 and into the P-GW/GGSN 104 or public Internet 104 (i.e., includes a target or destination)), wherein the first node (Starsinic, see Fig. 2, Service Classification Function 202)  creates the network service header (Starsinic, see Para [0003] i.e., The SCF 202 may encapsulate the input packet with another header), and a last node (Starsinic, see Fig. 2 i.e., Egress Node 208) that strips off the network service header (Starsinic, see Para [0004] i.e., The egress node 208 may remove any extra header information that was inserted by, for example, SCF 202) and communicates the indication of congestion back Ravi, see Para [0019] i.e., When the destination node receives the packet, it observes that the FECN bit is set, and when providing a response (RESP) or Acknowledge (ACK) packet to the source host, sets a BECN bit, which can be propagated back to the sender. It would be obvious to one of ordinary skill in the art for the egress node which removes the header information as disclosed in Starsinic to perform communicating the indication of congestion back to the first node as performed by the destination node disclosed in Ravi for resolving the congestion in the network system).  

and wherein the first node modifies a path of the packet through the service function chain as a function of the indication of congestion, (Starsinic, see Para [0067] i.e., For example, the SCF may use the metadata in the NSH 901 to recognize that the traffic is coming from a congested network, but the flow requires low latency. This may cause the SCF to select a Service Path ID that will steer the traffic through lower latency service functions or fewer service functions to account for any delay that was added in the congested network (i.e., “different service path”))17 85701569Us02/4368.228US C 

Regarding Claim 17, Starsinic discloses a non-transitory computer-readable media (see Para [0109]) storing computer instructions (see Para [0109])  for tracking congestion in a service function chain (see Fig. 2 i.e., Service Function Chaining (SFC) Architecture framework 200 & Para’s [0002-0005]), that when executed by one or more processer (see Para [0109]), cause the one or more processors to perform the steps of: receiving a packet (see Fig. 3) at a service function forwarding node (see Fig. 2 i.e., Service Function Forwarder (SFF) 206) of the service function chain (see Fig. 2, SFC 200), (see Para’s [0003] i.e., As shown, an example Service Classification Function (SCF) 202 accepts input packets & [0004] i.e., Referring to Figs. 1 and 2, a Service Function Forwarder (SFF) 206 may accept packets from the SCF 202 and route the packets through the Service Functions 204)

the packet having an information packet (see Fig.’s 3-4 & Para’s [0005-0006] i.e., an example Network Service Header 302 may contain metadata and service path information), a transport header (see Fig. 3 i.e., TCP/IP Header), and a network service header (see Fig. 3 i.e., Network Service Header 302 & Para’s [0003-0004]); 

forwarding the packet to a service function (see Fig. 2, Service Functions 204) in the service function chain (see Fig. 2, SFC 200) in accordance with the network service header; (see Para’s [0003] i.e., As shown, an example Service Classification Function (SCF) 202 accepts input packets…The SCF 202 may encapsulate the input packets with another header, determine which Service Functions 204 that the packet should be routed through, determine the order that the packet should be routed through the service functions 204, and attach metadata to the packet to assist the service functions 204, [0004] i.e. SFF 206 may accept packets from the SCF 202 and route the packets through the Service Functions 204 & [0005] i.e., Network Service Header 302 may contain metadata and service path information…The metadata and service path information contained in the NSH 302 may be used in the services plane to steer traffic through network services & [0006])

detecting congestion exists, (see Para’s [0049] i.e., metadata in the NSH may indicate that the traffic comes from a congested network node (e.g., the P-GW 908), [0060] i.e., ENodeB Congestion Indicator, which is an indication that the eNodeB is experiencing congestion, [0063] i.e., Status indicators that are inserted by the S-GW 906 may include i.e., S-GW or MME congestion indicator, which is an indication that the S-GW 906 or MME is experiencing congestion & [0066-0067] i.e., congestion level).  

and updating a congestion field in the network service header to indicate congestion was encountered, (see Para’s [0048] i.e., As shown, various network nodes can insert an NSH and/or add metadata to an NSH, for instance an NSH 901, [0049] i.e., For example, metadata in the NSH may indicate that the traffic comes from a congested network node (e.g., the P-GW 908), [0060] i.e., the eNodeB 904 may update the NSH 901 by adding metadata. The eNodeB 904 may insert various metadata such as, for example, an RAT type and status indicators. Status indicators that are inserted by the eNodeB 904 may include the following, presented by way of example and without limitation…eNodeB Congestion Indicator, which is an indication that the eNodeB is experiencing congestion, [0063] In some cases, if the eNodeB 904 or the UE 902 already appended the NSH 901 to the IP packet as described above, then the S-GW 906 may update the NSH 901 by adding metadata to the NSH 901…Status indicators that are inserted by the S-GW 906 may include i.e., S-GW or MME congestion indicator, which is an indication that the S-GW 906 or MME is experiencing congestion, [0066-0067] i.e., the P-GW 908 may update the NSH 901 by adding metadata to the NSH 901. The P-GW 908 may insert various metadata into an NSH, such as, for example and without limitation…a congestion level).  

Starsinic does not disclose detecting that the congestion exists. However the claim limitations would be rendered obvious in view of Ravi et al. US (2019/0182161).

Ravi discloses detecting congestion exists in a network switch (see Fig. 7a i.e., Congestion Detector 722 & Para’s [0019] i.e., When a network switch in the fabric detects congestion on an ingress interface, such as in a particular flow, the switch may set the FECN bit on the header of the packet, [0079] i.e., Service Function Chain (SFC), [0122-0123] i.e., ACNG 716 include a congestion detector 722, [0127] i.e., the congestion may be detected at an egress port 724 & [0176] i.e., a congestion detector to compute bandwidth consumption of a flow associated with a packet received on the ingress port and assigned to the first egress port, and determine based on the computed bandwidth consumption that the flow is congested).

(Ravi suggests when a network switch detects congestion on an ingress interface, such as in a particular flow, the switch may indicate the congestion using a forward explicit congestion notification (FECN) included in the header of a received packet which results see Para [0019])).    

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for detection of the congestion experienced in Starsinic to be detected based on the teachings of Ravi who discloses a network switch which detects congestion on its ingress interface, such as in a particular flow because the motivation lies in Ravi for indicating the congestion using a forward explicit congestion notification (FECN) included in the header of a received packet for throttling the packet bandwidth on that flow to back off the congestion. 

While Starsinic discloses updating the network service header for indicating the congestion that was encountered, (Starsinic, see Para’s [0048-0049], [0060], [0063], & [0066-0067]), the combination of Starsinic in view of Ravi does not disclose updating a congestion field in the network service header for indicating the congestion that was encountered. However the claim limitations would be rendered obvious in view of Muley et al. US (2016/0065456).

Muley discloses updating a congestion field in the network service header to indicate congestion was encountered (see Fig. 3 & Para’s [0004] i.e., Network service chaining, [0032-0035] i.e., service chain architecture, & [0054-0057] i.e., RAN congestion notification, [0059-0060] i.e., RAN User Plane Congestion Information (RUPCI), [0062-0063] i.e. a new RAN congestion status data element (i.e., “congestion field”) is defined on a Gx interface and is able to communicate user plane congestion status at, illustratively, eight different severity levels, [0064] i.e., RUPCI is provided via a specific Network Services Header (NSH), such as defined herein. That is, a new service shared standard context header is defined to communicate RUPCI & [0068-0077] i.e., RAN Congestion Service Shared Meta-Data header fields are used for indicating congestion status)

(Muley suggests the RUPCI which is provided in a Network Services Header (NSH) (see Para [0064]), is used for indicating congestion information to the PCRF 170 for taking various actions such as throttling the bandwidth and/or various other traffic flow/management functions for relieving the congestion (see Para [0059-0060])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the updating of the network service header for indicating the congestion that was encountered as disclosed in Starsinic in view of Ravi to include updating a congestion field in the network service header such as the congestion header fields of the network services header disclosed in Muley because the motivation lies in Muley that the RUPCI which is provided in the congestion field of the Network Services Header (NSH) is used for indicating congestion information to the PCRF 170 for taking various actions such as throttling the bandwidth and/or various other traffic flow/management functions for relieving the congestion in the network. 

see Para’s [0046] i.e., In accordance with one embodiment, uplink IP packets from a UE can be wrapped in an NSH prior to reaching the (S)Gi-LAN, and the UE, eNodeB, and mobile core network can insert metadata into the NSH, for example, so that a service function chain can be more intelligently selected when the traffic reaches the (S)Gi-LAN & [0067] i.e., For example, the SCF may use the metadata in the NSH 901 to recognize that the traffic is coming from a congested network, but the flow requires low latency. This may cause the SCF to select a Service Path ID that will steer the traffic through lower latency service functions or fewer service functions to account for any delay that was added in the congested network), the combination of Starsinic in view of Ravi, and further in view of Muley does not disclose detecting congestion exists in the service function chain; and updating a congestion field in the network service header to indicate congestion was encountered in the service function chain. However the claim limitations would be rendered obvious in view of YOUSAF et al. US (2019/0081894). 

YOUSAF discloses detecting congestion exists in a service function chain, (see Fig. 6 & Para’s [0004-0005] i.e., Within the domain of SGi-LAN a technique or methodology referred to as service function chaining ‘SFC’ is usually implemented. In service function chaining, SFC, data packets are steered through a series of network functions, ‘NF’, where each NF will process/service the arriving packets to and from the EPC based on its functionality and/or operational scope & [0076] i.e., Fig. 6 shows a use case scenario for an intermediate virtual network function in the service chain (i.e., “service function chain”) that may need to encode the ECN codepoint in the IP header to reflect the state of congestion when a packet arrives (i.e., “detecting congestion exists” in SFC)…The packets will then be forwarded to the vSched that will schedule between flows based on some scheduling algorithm and also detect congestion & [0077] i.e., It could be that some flows may experience congestion in the VSched (i.e., “detecting congestion exists” in SFC) due to the presence of some high priority flows and/or high load. The vSched will thus need to notify the end-hosts of congestion by setting the Explicit Congestion Notification (ECN) codepoint in the IP header of flows that are low in the scheduling priority and hence experiencing delays. The vSched will thus notify the sFBC the change in the status of ECN bits in the DiffServ field of the IP header of relevant flows by sending a notification message). 

and updating a congestion field in the network service header to indicate congestion was encountered in the service function chain (see Para [0076] i.e., Fig. 6 shows a use case scenario for an intermediate virtual network function in the service chain that may need to encode the ECN codepoint (i.e., “updating congestion field”) in the IP header (i.e., “network service header”) to reflect the state of congestion when a packet arrives & [0077] i.e., It could be that some flows may experience congestion in the VSched due to the presence of some high priority flows and/or high load. The vSched will thus need to notify the end-hosts of congestion by setting the Explicit Congestion Notification (ECN) codepoint in the IP header of flows that are low in the scheduling priority and hence experiencing delays. The vSched will thus notify the sFBC the change in the status of ECN bits in the DiffServ field of the IP header of relevant flows by sending a notification message). 

(YOUSAF suggests based on the detected congestion in the service chain function (see Para [0076]), the service function chaining SFC controller may decide to take necessary management actions to relieve the state of congestion by, for example, scaling up the vSched virtualized network function VNF instance by instantiating one or more additional vSched instance and distribute load between them. Such an action will require reassigning some flows to the newly instantiated instance(s) of vSched function, resulting in the changes in the service function chaining SFC map (see Para [0078])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the detecting existing congestion in the service function chain and updating a congestion field in the network service header to indicate congestion was encountered in the service function chain as disclosed in YOUSAF to be performed in the service function chain disclosed in Starsinic in view of Ravi, and further in view of Muley because the motivation lies in YOUSAF that the service function chaining SFC controller may decide to take necessary management actions to relieve the state of congestion for example by changing the service function chaining SFC map based on the congestion detected in the service function chain. 

Starsinic, see Fig. 4 i.e., Service Path Header 404 & Para [0005] i.e., The service path header 404 may include, for example and without limitation, a Service Path ID that may be a 24-bit field that indicates which service path that should be selected for the packet) wherein the service path identifier is modifiable to specify a different service path responsive to the congestion field being representative of congestion, (Starsinic, see Para [0067] i.e., For example, the SCF may use the metadata in the NSH 901 to recognize that the traffic is coming from a congested network, but the flow requires low latency. This may cause the SCF to select a Service Path ID that will steer the traffic through lower latency service functions or fewer service functions to account for any delay that was added in the congested network (i.e., “different service path”))17 85701569Us02/4368.228US C 

Regarding Claim 20, the combination of Starsinic in view of Ravi, and further in view of Muley discloses the non-transitory computer-readable media of claim 17 wherein the service function chain comprises a first node (Starsinic, see Fig. 2, Service Classification Function 202) that receives the packet to be transferred between a source (Starsinic, see Fig. 2 i.e., packet received from a source via Network Ingress) and a target (Starsinic, see Para [0004] i.e., the egress node 208 may send the packet out of the (S)Gi-Lan 102 and into the P-GW/GGSN 104 or public Internet 104 (i.e., includes a target or destination)), wherein the first node (Starsinic, see Fig. 2, Service Classification Function 202)  creates the network service header (Starsinic, see Para [0003] i.e., The SCF 202 may encapsulate the input packet with another header), and a last node (Starsinic, see Fig. 2 i.e., Egress Node 208) that strips off the network service header (Starsinic, see Para [0004] i.e., The egress node 208 may remove any extra header information that was inserted by, for example, SCF 202) and communicates the indication of congestion back toward the first node, (Ravi, see Para [0019] i.e., When the destination node receives the packet, it observes that the FECN bit is set, and when providing a response (RESP) or Acknowledge (ACK) packet to the source host, sets a BECN bit, which can be propagated back to the sender. It would be obvious to one of ordinary skill in the art for the egress node which removes the header information as disclosed in Starsinic to perform communicating the indication of congestion back to the first node as performed by the destination node disclosed in Ravi for resolving the congestion in the network system).  

and wherein the first node modifies a path of the packet through the service function chain as a function of the indication of congestion, (Starsinic, see Para [0067] i.e., For example, the SCF may use the metadata in the NSH 901 to recognize that the traffic is coming from a congested network, but the flow requires low latency. This may cause the SCF to select a Service Path ID that will steer the traffic through lower latency service functions or fewer service functions to account for any delay that was added in the congested network (i.e., “different service path”))

s 3, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Starsinic et al. WO (2017/023741), in view of Ravi et al. US (2019/0182161), and further in view of Muley et al. US (2016/0065456), and further in view of YOUSAF et al. US (2019/0081894) as applied to claims 1-2, 10-11, and 17 above, and further in view of Johansson US (2014/0133296).

Regarding Claim 3, the combination of Starsinic in view of Ravi, further in view of Muley, and further in view of YOUSAF discloses the method of claim 2 but does not disclose wherein at least one non-zero bit in the congestion field signifies that congestion tracking is active for the packet. However the limitation would be rendered obvious in view of Johansson US (2014/0133296).

Johansson discloses wherein at least one non-zero bit in a congestion field signifies that congestion tracking is active for the packet (see Para’s [0006] i.e., Explicit Congestion Notification (ECN)…including ECN’s use of two bits in the IP header…This uses an ECN field in the IP header with two bits, making four codepoints, ‘00’ to ‘11’. The ECN-Capable Transport (ECT) codepoints ‘10’ and ‘01’ (i.e., “non-zero bit”) are set by the data sender to indicate that the endpoints of the transport protocol are ECN-capable (i.e., “congestion tracking is active”) & [0034] i.e., this is exemplified by ECN-CE marking, i.e. the two ECN bits in the IP header are set to “11” to show congestion experienced (i.e., “congestion tracking”)).


 
Regarding Claim 12, the combination of Starsinic in view of Ravi, further in view of Muley, and further in view of YOUSAF discloses the device of claim 11 but does not disclose wherein at least one non-zero bit in the congestion field signifies that congestion tracking is active for the packet.18 However the limitation would be rendered obvious in view of Johansson US (2014/0133296).

Johansson discloses wherein at least one non-zero bit in a congestion field signifies that congestion tracking is active for the packet (see Para’s [0006] i.e., Explicit Congestion Notification (ECN)…including ECN’s use of two bits in the IP header…This uses an ECN field in the IP header with two bits, making four codepoints, ‘00’ to ‘11’. The ECN-Capable Transport (ECT) codepoints ‘10’ and ‘01’ (i.e., “non-zero bit”) are set by the data sender to indicate that the endpoints of the transport protocol are ECN-capable (i.e., “congestion tracking is active”) & [0034] i.e., this is exemplified by ECN-CE marking, i.e. the two ECN bits in the IP header are set to “11” to show congestion experienced (i.e., “congestion tracking”)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the congestion field bits in the network service header as disclosed in Starsinic in view of Ravi, further in view of Muley, and further in view of YOUSAF to include at least one non-zero bit in the congestion field that signifies that congestion tracking is active for the packet as disclosed in the congestion field of the packet header of Johansson because the motivation lies in Johansson for indicating experienced congestion in the network based on using an explicit congestion notification.  

85701569Us02/4368.228US CRegarding Claim 18, the combination of Starsinic in view of Ravi, further in view of Muley, and further in view of YOUSAF discloses the non-transitory computer-readable media of claim 17 wherein the congestion field comprises two bits in the network service header of the packet, (Starsinic, see Para [0060] i.e., the eNodeB 904 may update the NSH 901 by adding metadata. The eNodeB 904 may insert various metadata such as, for example…status indicators …In some cases, status indicators may be a set of single bit values that are used to indicate various parameters including e.g., eNodeB Congestion Indicator & Muley, see Para [0073] i.e., 3 bit value 0-8 representing congestion severity status).  

wherein updating the congestion field comprises incrementing a value represented by the congestion field (Muley, see Para’s [0062] & [0073] i.e., 3 bit value 0-8 representing congestion severity status will be incremented for indicating the severity of congestion), and wherein a higher congestion field value indicates higher Muley, see Para’s [0062] i.e., In various embodiments, a new RAN congestion status data element is defined on a Gx interface and is able to communicate user plane congestion status at, illustratively, eight different severity levels. More or fewer severity levels may be utilized in different embodiments &  [0073] i.e., 3 bit value 0-8 representing congestion severity status will be incremented for indicating the severity level of congestion). 

The combination of Starsinic in view of Ravi, further in view of Muley, and further in view of YOUSAF does not disclose wherein at least one non-zero bit in the congestion field signifies that congestion tracking is active for the packet. However the limitation would be rendered obvious in view of Johansson US (2014/0133296).

Johansson discloses wherein at least one non-zero bit in a congestion field signifies that congestion tracking is active for the packet (see Para’s [0006] i.e., Explicit Congestion Notification (ECN)…including ECN’s use of two bits in the IP header…This uses an ECN field in the IP header with two bits, making four codepoints, ‘00’ to ‘11’. The ECN-Capable Transport (ECT) codepoints ‘10’ and ‘01’ (i.e., “non-zero bit”) are set by the data sender to indicate that the endpoints of the transport protocol are ECN-capable (i.e., “congestion tracking is active”) & [0034] i.e., this is exemplified by ECN-CE marking, i.e. the two ECN bits in the IP header are set to “11” to show congestion experienced (i.e., “congestion tracking”)).

. 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN BAIG/Primary Examiner, Art Unit 2461